           Case 4:19-cv-00889-WIA Document 16 Filed 05/20/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

EVA PEARL EVANOCK,                         )     CIVIL ACTION NO. 4:19-CV-889
             Plaintiff                     )
                                           )
      v.                                   )
                                           )     (ARBUCKLE, M.J.)
ANDREW SAUL,                               )
                     Defendant             )

                                       ORDER

      IT IS HEREBY ORDERED THAT Plaintiff’s request for the award of

benefits, or in the alternative a new administrative hearing is DENIED as follows:

      (1)      The final decision of the Commissioner is AFFIRMED.

      (2)      Final judgment is issued in favor of the Commissioner of the Social
               Security Administration.

      (3)      The Clerk of Court is directed to CLOSE this case.

Date: May 20, 2020                             BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                     Page 1 of 1
